Citation Nr: 0002026	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  95-36 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a headache 
disorder, currently rated as 10 percent disabling.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to August 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

It is noted that the appellant was scheduled for a Travel 
Board hearing for which he failed to report.  There was no 
indication that there was good cause for the failure to 
report, nor has it been indicated that there is a desire to 
reschedule that hearing.  As such, the case has been referred 
to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issues addressed by this 
decision has been obtained by the RO.

2.  The veteran's headache disorder is manifested primarily 
by complaints of 
frequent, severe, and prostrating headaches lasting several 
hours, and occurring at least 5 days a week, sometimes 
lasting all day.  They are precipitated by light, and noise.   

3.  Current objective findings of the veteran's service 
connected headache disorder reveal very frequent completely 
prostrating and prolonged attacks. 
 
4.  There are no extraordinary factors resulting from the 
service connected headache disorder productive of an unusual 
disability picture such as to render application of the 
regular schedular provisions impractical.

5.  The evidence of record does not indicate that the veteran 
engaged in combat during his period of active duty.  

6.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of PTSD; and PTSD is not 
currently shown.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating, but no more, for a 
headache disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.124a, Diagnostic 
Code (DC) 8199-8100 (1999).

2.  PTSD was not shown to be incurred in or aggravated by the 
veteran's active duty service based on the evidence of 
record, and the claim is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for a headache disorder.

As a preliminary matter, the Board finds that the veteran's 
increased rating claim is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). That is, the Board finds that the veteran has 
presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).  The evidentiary 
assertions of the veteran are presumed credible for making 
this determination.  Likewise, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, such that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).
 
In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). However, all pertinent 
evidence in the appeal period will be considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999). 

Review of the service medical record reveals that the veteran 
was evaluated by a service medical board in July 1974, and 
found to be unfit for duty due to numerous complaints of 
headaches lasting from several hours to days, and exacerbated 
by tension and difficult situations.  He was diagnosed with 
headaches, of an unknown etiology, and separated from service 
with a 10 percent disability rating.  

A rating decision in May 1975 awarded service connection for 
headaches, etiology undetermined, and assigned a 10 percent 
rating which has remained in effect to the present.

The veteran underwent a VA Agent Orange examination in April 
1995, in which he reported having cluster headaches beginning 
in 1972, after a head injury.  He reported two subsequent 
head injuries, in 1993, and 1994.  In both cases, he reported 
boxes somehow fell off shelves striking him in the head.  The 
headaches have been much worse recently with some nausea and 
vomiting.  His medication included Calan SR, Imitrex, and 
Pamelor.  He reported disabling headaches from 4 to 5 days a 
week.  He had a normal MRI two months prior to examination.    

The examiner noted the veteran to be alert, pleasant, 
intelligent, cooperative, and neurologically intact. The 
diagnosis was headaches, cause unknown.

In a fee based VA examination in October 1998, the veteran 
reported a head injury in 1973 when struck by a trailer 
hitch.  He had no loss of consciousness, but began having 
headaches afterwards.  He again was injured in 1993 when a 
box fell off a conveyor belt and struck him in the head.  
Again he did not loose consciousness.  The headaches are 
mainly on the left side and associated with blurred vision 
and short term memory loss.  He has headaches at least 5 
times a week, sometimes lasting all day.  They are 
precipitated by light, and noise. The intensity is 
unbearable, his functional levels during headaches is none, 
and he is unable to do anything until they are gone. He has a 
history of high blood pressure treated with Calan FR 240.  He 
has marked intolerance for light and wears dark glasses at 
all times.  His medications include Imitrex; Pamelor; 
Lithium; and Compazine.  His last disability evaluation was 
in 1974.

The examiner noted no acute distress.  Cranial nerves 2 
through 12 were normal, and he had adequate sense of smell.  
His eyes revealed extreme photophobia, and tearing with 
minimum light into the eyes.  There was blepharospasms and 
pain with marked constriction of the pupils in response to 
light.  The examiner could not perform an adequate 
funduscopic examination due to this state.  There was general 
right side grade 4-muscle power weakness.  The diagnoses was 
mild right-sided weakness, severe photophobia, and 
equilibrium disturbance associated with headache.  The 
examiner opined that his ability to work at his usual 
occupation, as a mail handler, as well as his activities of 
daily living were significantly adversely impacted by his 
headaches.  Pain was the dominant influence.  

Post service evidence of file includes private and VA medical 
records indicating complaints, treatment, and diagnoses for 
headaches, as well as several psychological and physical 
conditions.  The file also contains the following;

A medical report dated December 1995 from Thomas L. Wright, 
M.D., who examined the veteran regarding a medical 
compensation claim.  The report noted his history of head 
traumas and subsequent headaches.  Dr. Wright noted increased 
number of headaches since a 1994 head injury at work (box 
falling on head).  He had frontal headaches with sparks in 
the side of his vision, and pain in the back of the head.  He 
further noted that his headaches had not reached maximum 
medical improvement, because they were so severe that he was 
unable to work.

A neuropsychological evaluation report from May 1996, noted 
episodes of explosive and impulsive rage most likely the 
manifestation of his residual anger when besieged by extreme 
duress (i.e., severe headaches).

The RO has rated the veteran's headache disorder analogously 
under the VA's Schedule for Rating Disabilities, DC 8100, 
Migraine which provides as follows:

With very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrants 
a 50 percent rating.  This is the maximum rating under this 
code.  

With characteristic prostrating attacks occurring on an 
average once a month over  the last several months warrants a 
30 percent rating.

With characteristic prostrating attacks averaging one in 2 
months over  the last several months warrants a 10 percent 
rating.

In the October 1998 VA examination, the examiner diagnosed, 
mild right sided weakness, severe photophobia, and 
equilibrium disturbance associated with headache, and opined 
that the ability to work, as well as his activities of daily 
living were significantly adversely impacted by his headaches  

When seen for work, in 1995, a Dr. Wright's medical report 
noted the headaches were so severe that the veteran was 
unable to work.  While the May 1996 neuropsychological 
evaluation, noted episodes of explosive and impulsive rage 
most likely the manifestation of his residual anger when 
besieged by extreme duress (i.e., severe headaches).

The evidence as it stands does not afford a clear basis for 
apportioning the veteran's headache symptoms to service-
connected and nonservice-connected conditions respectively.  
It is impossible to say what part of the headache pathology 
stems from the service, and what part stems from his several 
reported post service traumas, psychological, and/or physical 
pathology.  In such a case, where the medical evidence does 
not appear to permit discrimination between the effects of 
service-connected and nonservice- connected disabilities, the 
Board must grant the veteran the benefit of the doubt on this 
question. See Mittleider v. West, 11 Vet. App. 181, 182 
(1998). 

The Board finds that the current disability picture, as 
reflected by the evidence as a whole, supports the assignment 
of a 50 percent disability rating. The veteran suffers from 
very frequent completely prostrating and prolonged headache 
attacks productive of severe economic inadaptability.  The 
overall functional limitation suggested by these symptoms is 
more reflective of the criteria for a 50 percent rating than 
it is reflective of the criteria for a 30 percent rating. See 
38 C.F.R. § 4.7.  The Board further notes that this is the 
maximum rating under this code.  There are no other 
applicable codes.

Finally, consideration has been given to an extraschedular 
increased rating under the provisions of 38 C.F.R. § 3.321.  
The evidence does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Specifically, there has 
not been a demonstration of marked interference with 
employment specifically attributable to the service-connected 
headache disorder or frequent periods of hospitalization due 
to that disorder so as to render impractical the application 
of the regular schedular criteria.  Evidence suggests that 
there are other unrelated disabilities, including nonservice-
connected psychiatric impairment, which may prevent the 
veteran from retaining gainful employment.  It is not shown 
that his disability is otherwise so unusual to warrant an 
extraschedular rating.  Since the preponderance of the 
evidence is against allowance of this appeal, the benefit-of- 
the-doubt doctrine is inapplicable. 38 U.S.C.A. 5107(b) (West 
1991 & Supp. 1999).


II.  Service connection for PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (1999).  If a claim is well 
grounded, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (1999)).  Although the new regulation 
purports to essentially restate the three essential elements 
previously in effect, the timing of this change in the 
regulations requires the Board to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation, and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the Board finds that 
the change to the regulation as it pertains to this case is 
not so significant that the Board is unable to proceed.  As 
there is no essential substantive change affecting this case, 
neither the old nor the new provisions are more liberal as 
affects this claim.  

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the new regulations, service connection for PTSD 
requires (i) medical evidence diagnosing PTSD, (ii) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (iii) credible supporting evidence 
that the claimed in-service stressor occurred.  See 64 Fed. 
Reg. 32807-32808 (June 18, 1999).  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999).  The Veterans Claims Court held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1999); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran was engaged 
in combat, nor has he so claimed.  Rather, he maintains that 
he developed PTSD as a result of a head trauma incurred in 
service, the witnessing of a non-fatal truck accident prior 
to going overseas, and other stressful events.  A review of 
the veteran's service medical records reveals no complaints, 
symptomatology, or findings of a head trauma, or PTSD.  

Post service medical evidence is devoid of a diagnosis of or 
treatment for PTSD.  VA clinical entries in August 1997 notes 
that the veteran was in the clinic for the first time, and 
lists a history of various disorders including PTSD.  A 
second entry notes an impression of, "major depression and 
posttraumatic stress disorder here for evaluation." The 
Board notes that these are not diagnoses but appears to be a 
history given by the veteran, and a notation from the 
examiner that he was there to be evaluated for PTSD.   

In April 1995, the veteran filed his claim.  In a May 1996 VA 
PTSD examination report, he related that he was never in 
combat, and never on shore in Vietnam.  He related stressors 
of witnessing a non-fatal truck accident, racial problems 
onboard ship, and a head injury.  He reported various 
psychological problems.  After a review of the claims file, 
the examiner diagnosed that there was no evidence of PTSD.

Based on the evidence outlined above, the Board concludes 
that the veteran's claim is not well grounded and must be 
denied.  First, the Board notes that the service records do 
not support a finding that the veteran was engaged in combat, 
nor has he so claimed.  His Form DD 214 reflects that he was 
a motor transport driver, and participated in actions in the 
contiguous waters of Vietnam.  Further, as noted, under the 
new and old regulations, service connection for PTSD requires 
a diagnosis of PTSD.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128, 130 (1997).  In this case, there is 
no diagnosis of PTSD.  Specifically, in the most recent VA 
examination, the diagnosis was PTSD not found.  Moreover, 
there are no outpatient clinical records indicating that the 
veteran had symptoms of or a diagnosis of PTSD.  Because the 
medical evidence of record does not establish the first 
element of the claim (a diagnosis of PTSD), there is no need 
for the Board to reach the element of an in-service stressor 
or the element of a causal nexus.  Accordingly, the claim 
must necessarily be denied.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision, the statement of the case, and the 
supplementary statement of the case.  The discussion above 
informs him of the types of evidence lacking, which he should 
submit for a well grounded claim.  The Board has examined all 
the evidence of record with a view toward determining whether 
the veteran notified VA of the possible existence of 
information which would render his claim plausible.  However, 
the Board finds no such information present.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 464-65 (1996); Robinette v. Brown, 
8 Vet. App. 69, 80 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this error was not prejudicial to 
the claimant.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(deciding that the remedy for the Board's deciding on the 
merits a claim that is not well grounded should be 
affirmance, on the basis of nonprejudicial error).  While the 
RO denied service connection on the merits, the Board 
concludes that denying the claim because the claim is not 
well grounded is not prejudicial to the veteran, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Therefore, the 
Board finds that it is not necessary to remand the matter for 
the issuance of a supplemental statement of the case 
concerning whether or not the claim is well grounded.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOGPREC 16-92 
(O.G.C. Prec. 16-92) at 7-10.


ORDER

Entitlement to a 50 percent rating for a headache disorder, 
but no more, is granted subject to regulations governing the 
payment of monetary awards.

Entitlement to service connection for PTSD is denied on the 
basis that the claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

